         Case 1:20-cv-07028-VEC Document 14
                                         13 Filed 11/11/20 Page 1 of 2
                                                                                 Marianna Udem, Esq.
                                                                                 Direct Line 347 534 0836 | Mobile 201 563 4888 | mudem@askllp.com
                                                                                 151 West 46th Street, Fourth Floor | New York, NY | 10036
                                                                                 phone 212 267 7342 | fax 212 918 3427 | www.askllp.com




November 11, 2020
                                                 MEMO ENDORSED
VIA ECF
                                                                        USDC SDNY
The Honorable Valerie E. Caproni                                        DOCUMENT
United States District Judge                                            ELECTRONICALLY FILED
United States District Court                                            DOC #:
Southern District of New York                                           DATE FILED: 11/11/2020
40 Foley Square
New York, New York 10007

       Re:    Performance Food Group, Inc. v. OTG Management LLC
              Case No. 20-CV-07028 (VEC)

Dear Judge Caproni:

         This firm is counsel to Plaintiff, Performance Food Group, Inc. We respectfully submit this
letter, together with Defendant, OTG Management LLC, to request a further brief adjournment of the
initial pre-trial conference scheduled for November 20th, and the corresponding joint letter submission
deadline of this Thursday, November 12th.

        Your Honor previously granted two short adjournments of the initial pre-trial conference at the
parties’ request to enable Defendant to review the allegations and allow the parties an opportunity to
commence settlement discussions. Since that time, the parties have exchanged settlement proposals,
including monetary and non-monetary terms, and require additional time to discuss the proposals
internally and continue to attempt to reach a consensual resolution. To that end, subject to Your
Honor’s approval, Plaintiff would propose to extend Defendant’s deadline to respond to the complaint
through December 8, 2020. We would further seek another brief adjournment of the November 20,
2020 initial pre-trial conference and November 12, 2020 joint letter submission deadline.

       After consulting with Defendant’s counsel, both sides would be available for a pre-trial
conference December 10th, 11th or 14th if any of those dates work for the Court. We would also then
request a corresponding new date for the submission of the parties’ joint letter.

       Thank you very much for your attention and consideration.

                                                                           Respectfully submitted,

                                                                           /s/ Marianna Udem

                                                                           Marianna Udem




                 St. Paul Office | 2600 Eagan Woods Drive, Suite 400 | St. Paul, Minnesota 55121 | 651.406.9665 | fax 651.406.9676
                                                                      est. 1983
         Case 1:20-cv-07028-VEC Document 14
                                         13 Filed 11/11/20 Page 2 of 2


Honorable Valerie E. Caproni
November 11, 2020
Page 2
                                     Application GRANTED. Defendant's deadline to respond
cc:    Counsel of Record (via ECF)   to the complaint is extended to December 8, 2020. An
                                     initial pretrial conference will be held on December 11,
                                     2020 at 12:00 p.m. The parties' joint letter is due by
                                     December 3, 2020. The parties must appear for the
                                     conference by dialing 888-363-4749, using the access
                                     code 3121171, and the security code 7028.
                                      SO ORDERED.




                                      HON. VALERIE CAPRONI
                                      UNITED STATES DISTRICT JUDGE                  11/11/2020
